Title: To Thomas Jefferson from Joseph Lord, 16 January 1804
From: Lord, Joseph
To: Jefferson, Thomas


               
                   Sr. 
                  Canaan State New York Jany. 16th 1804
               
               Considering the Importence of the Militia & the Confidence your Excelency reposes in them—I think it the Duty of Every Citizen to make all the Exertion in their power that will prove to their Advantage—which I think will be A Sufficient Excuse for the trouble I shall give you in communicating my Idears on that Subject—As it comes within the limmits of your Office as Commander in Chief of the Militia to Introduce rules of Discipline—Permit me Sr. To communicate the within Maneskrip for your Consideration. If on Examination you find the system worthy of your Approbation—Please to give it your Signeture that I may have the benefit of the Copy which will Innable me in my Circumstances to Draw the Proseedings of A Field Day—I have shewn the Maneskrip to A numbor of Military carectors which have all approved of it & wish that it might be Circulated for the Benefit of the Militia—I shall not make any remarks on the Maneskrip it must Speak for itself Otherwise then the Plate makes the Formation of A Company very plain—As Children are in General Asspering after the carector of A Soldier I think A Military Catechism would Excite that Ambition in their young minds that it would not only learn them to read but it would Likewise give them that knowledge into the Dutyes of A Soldier that they would be able to turn out whenever their strength would admit in Defence of the Glorious Libertyes purchased by their Fathers for them at the risk of their Lives—
               Sr. If on Examenation you find the System not worthy of Practice please to make it manifest & you will much Oblige your friend & Humbl. Servt.
               
                  Joseph Lord Ajt.
               
            